Dismissal of the complaint was proper where plaintiff did not effect service of the summons and complaint upon defendant within 120 days after the filing of the action (CFLR 306-b). Nor is an extension of time for service warranted in the “interest of justice” (id.). The request for an extension of time was not made until opposition to defendant’s cross motion to dismiss, which was approximately 20 months after the filing of the action (see Slate v Schiavone Constr. Co., 4 NY3d 816 [2005]; Pecker Iron Works, Inc. v Namasco Corp., 37 AD3d 367 [2007]). Furthermore, contrary to plaintiffs contention, CFLR 207 is not applicable as there is no evidence that defendant was either absent from the state within the meaning of the statute, or that he was listed under a false name. Concur — Lippman, EJ., Tom, Buckley, Moskowitz and Renwick, JJ.